


110 HR 502 IH: To amend the Foreign Assistance Act of 1961 to authorize

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 502
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Cuellar (for
			 himself and Mr. Reyes) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to authorize
		  assistance to improve security and promote economic development in
		  Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Prosperous and Secure Neighbor Alliance Act of 2007.
		2.Findings;
			 statement of policy
			(a)FindingsCongress finds the following:
				(1)An alarming increase in illicit drugs and
			 drug-related violence in Mexico and on the United States–Mexico border has made
			 life gradually more difficult for Americans living in border communities.
				(2)The precarious
			 security situation on the United States–Mexico border has also had a broader
			 negative impact in the United States with illicit drugs continuing to get into
			 the hands of our Nation’s children.
				(3)United States Director of National
			 Intelligence John Negroponte named Mexico in the Annual Threat Assessment of
			 the Director of National Intelligence for the Senate Select Committee on
			 Intelligence (February 2, 2006) as a country of concern regarding the capacity
			 of drug trafficking organizations to undermine already weak state
			 authority.
				(4)As a neighbor and
			 as the second largest trading partner of the United States, Mexico deserves the
			 support of the United States in taking steps to improve security and promote
			 economic development in Mexico.
				(b)Statement of
			 policyIt is, therefore, the
			 policy of the United States to increase United States foreign assistance to
			 improve security and promote economic development in Mexico, both of which are
			 crucial to more effectively combat illicit drugs and drug-related violence and
			 other criminal activities in Mexico and the United States.
			3.Amendment to the
			 Foreign Assistance Act of 1961Part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq) is amended by adding at the end the following:
			
				13Assistance to
				improve security and promote economic development in Mexico 
					499H.Authorization
				of assistance
						(a)In
				generalThe President, acting
				through the Director of Foreign Assistance, shall provide assistance to improve
				security and promote economic development in Mexico by—
							(1)professionalizing Mexican law enforcement
				personnel to prepare such law enforcement personnel to more effectively combat
				illicit drugs and drug-related violence and other criminal activities,
				including by providing funding to coordinate United States and Mexican efforts
				to find missing United States citizens and to carry out DNA testing and
				forensic examinations;
							(2)providing technology to assist Mexican law
				enforcement personnel to more effectively combat illicit drugs and drug-related
				violence;
							(3)strengthening the
				Mexican judicial branch through the training of judges and prosecutors;
							(4)supporting
				anti-corruption programs in Mexico, including the vetting of Mexican law
				enforcement personnel who are working with United States Government personnel;
				and
							(5)reducing poverty
				through targeted funding to enhance social development in Mexico, including
				micro-lending and trade capacity building.
							(b)Terms and
				conditionsAssistance under
				this chapter may be provided on such terms and conditions as the President may
				determine.
						499I.EvaluationThe President shall conduct an annual
				evaluation of the results of the specific programs, projects, and activities
				carried out under this chapter during the preceding year in order to ensure
				transparency and accountability, including transparency and accountability of
				recipients of assistance provided under this chapter.
					499J.ReportThe President shall prepare and transmit to
				the Committee on International Relations of the House of Representatives, the
				Committee on Foreign Relations of the Senate, and other appropriate
				congressional committees an annual report on the specific programs, projects,
				and activities carried out under this chapter during the preceding year,
				including the evaluation conducted under section 499I.
					499K.Authorization
				of appropriations
						(a)In
				generalThere are authorized
				to be appropriated to the President to carry out this chapter $170,000,000 for
				each of the fiscal years 2008 through 2012.
						(b)Additional
				authoritiesAmounts
				appropriated pursuant to the authorization of appropriations under subsection
				(a)—
							(1)are authorized to
				remain available until expended; and
							(2)are in addition to
				amounts otherwise available for such purposes.
							(c)Funding
				limitationNot more than 5
				percent of the amounts appropriated pursuant to the authorization of
				appropriations under subsection (a) for a fiscal year may be used for
				administrative expenses.
						(d)Sense of
				CongressIt is the sense of Congress that, of the amounts
				appropriated pursuant to the authorization of appropriations under subsection
				(a) for a fiscal year—
							(1)$40,000,000 should
				be made available to carry out section 499H(a)(1);
							(2)$50,000,000 should
				be made available to carry out section 499H(a)(2);
							(3)$20,000,000 should
				be made available to carry out section 499H(a)(3);
							(4)$10,000,000 should
				be made available to carry out section 499H(a)(4); and
							(5)$50,000,000 should
				be made available to carry out section
				499H(a)(5).
							.
		4.Report by
			 Government Accountability OfficeNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that contains a description and analysis of the
			 most effective strategies to reduce the demand for illicit drugs in the United
			 States, specifically (but not limited to) strategies that reduce the demand for
			 illicit drugs produced in or transported through Mexico.
		
